Case 4:18-cv-00356-JM Document 65 Filed 08/19/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
CYNTHIA D’ABADIE PLAINTIFF
v. Case No. 4:18-cv-00356-JM
PULASKI COUNTY SPECIAL SCHOOL DISTRICT DEFENDANT

DEFENDANT’S BRIEF IN SUPPORT OF MOTION FOR PERMISSION TO
CONTACT JURORS AFTER VERDICT

Comes now Defendant, Pulaski County Special School District (“District”), by and through
its attorneys, Bequette, Billingsley & Kees, P.A., and for its Brief in Support of Motion for
Permission to Contact Jurors After Verdict states:

Trial in this matter was held August 17 and 18, 2020. The jury reached a verdict in favor
of Defendant. (ECF Dkt. No. 63). Local Rule 41.1 states: “No juror shall be contacted without
express permission of the Court and under such conditions as the Court may prescribe”.
Defendant should be allowed, pursuant to Local Rule 47.1, to contact jurors who consent to contact
to inquire as to the verdict. Defendant moves for permission to contact jurors.

Defendant requests the Court to order an expedited response from Plaintiff, pursuant to
Local Rule 7.2(b), so it can contact the jurors while information is fresh in their minds. Ordering
an expedited response will not prejudice the Plaintiff.

WHEREFORE, Defendant, Pulaski County Special School District, prays that its Motion
for Permission to Contact Jurors After Verdict be granted and for any and all other proper relief

be granted.
Case 4:18-cv-00356-JM Document 65 Filed 08/19/20 Page 2 of 2

Respectfully submitted,

BEQUETTE, BILLINGSLEY & KEES, P.A.
425 West Capitol Avenue, Suite 3200
Little Rock, AR 72201-3469

Phone: (501) 374-1107

Fax: (501) 374-5092

Email: jbequette@bbpalaw.com
Email: ckees@bbpalaw.com

By: W. Cody Kees

 

Jay Bequette, Ark. Bar #87012
W. Cody Kees, Ark. Bar #2012118
